UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7647


TRAVIS MANDELL KEMP,

                Plaintiff – Appellant,

          v.

PAUL C. DRAGO; CECILIA REYNOLDS; JEANNA MCKAY; JERRY
WASHINGTON; INVESTIGATOR   ROBERTSON; DARREN SEWARD; DANIEL
DEBOSE; TONYA HUNTLEY; WYANE THOMPSON; DERRICK MUNGO; ALLAH
BROWN; LESTER SMALL; JOSEPH STINNET; PAMELA HOUGH; ANN
SETTLERS; LUANNE M. MUNGO; LINDA M. COLEY; LINDA K. LACKEY;
DORIS A. COOKE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:12-cv-01481-JFA)


Submitted:   February 25, 2014            Decided:    March 5, 2014


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Mandell Kemp, Appellant Pro Se. James E. Parham, Jr.,
Irmo, South Carolina; William Henry Davidson, II, David Allen
DeMasters, Joel Steve Hughes, DAVIDSON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Travis Mandell Kemp appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42    U.S.C.    § 1983   (2006)    complaint.     We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                Kemp v.

Drago, No. 1:12-cv-01481-JFA (D.S.C. Sept. 11, 2013).                  We deny

Kemp’s   motion      for   default    judgment    and    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                         2